For the same reasons and to the same extent as expressed in a dissenting opinion filed on April 11, 1917, in the companion case to this one, to wit, No. 7283, II. N. Atkinson, Intervener, v. W. V. Lauraine, Temporary Administrator, etc., 193 S.W. 712, the writer dissents from the action of the majority of the court in refusing this motion for rehearing, and here refers to that dissenting opinion for full statement of his reasons, and of the action he thinks should have been taken also in this case.